DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.  This Final Office Action is in response to amendment filed on 06/29/2022.
	Claims 1, 3-6, 8-10, 13-14 and 18-20 have been amended. Claim 21 has been newly added. Claims 1-21 remain pending in the application. 

Response to Amendment

The amendment filed 06/29/2022.has been entered. Claims 1, 3-6, 8-10, 13-14 and 18-20 have been amended. Claim 21 has been newly added. Claims 1-21 remain pending in the application.
Applicant amendments to the claims have overcome the objections previously set forth in the Non-Final Office Action mailed on 12/29/2021. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the 35 U.S.C. § 112b rejections have overcome the rejections previously set forth in the Non-Final Office Action mailed on 12/29/2021. The rejection has been withdrawn in view of the amended Claims.
Applicant amendments to the claims  have overcome the 35 U.S.C. § 112(f) claim interpretation previously set forth in the Non-Final Office Action mailed on 12/29/2021. The claim interpretation has been withdrawn in view of the amended Claims.


Response to Arguments


 	Regarding Applicant’s arguments, on page 101-15 of the remark filed on 06/29/2022, on the newly added limitations of independent claim 1: “organizing data on the first blockchain based on one or more predetermined criteria; crawling the first blockchain to identify one or more transactions meeting the one or more predetermined criteria; generating a criteria-specific blockchain object based on the identified one or more transactions; and deploying the criteria-specific blockchain object to a criteria-specific blockchain associated with the first blockchain.,” ,
	The newly added limitations of independent claim 10: “organizing, by a crawler module of the computing system, data on the first blockchain based on one or more predetermined criteria, the crawler module comprising instructions running on one or more processors; crawling the first blockchain, by the crawler module of the computing system, to identify one or more transactions meeting the one or more predetermined criteria; generating, by the crawler module of the computing system, a criteria-specific blockchain object based on the identified one or more transactions; and deploying, by the building module of the computing system, the criteria-specific blockchain object to a criteria-specific blockchain associated with the first blockchain”
	The newly added limitations of independent claim 19 “organizing, by a crawler module of the computing system, data on the first blockchain so as to organize the data into a table structure, the crawler module comprising instructions running on one or more processors; crawling the first blockchain, by the crawler module of the computing system, to identify one or more transactions meeting one or more predetermined criteria; generating, by the crawler module of the computing system, a criteria-specific blockchain object based on the identified one or more transactions; and deploying, by the building module of the computing system, the criteria-specific blockchain object to a criteria-specific blockchain associated with the first blockchain.”, arguments are not persuasive.
Applicant argues on page 12 paragraphs 1-3 of the remarks filed on 06/29/2022 that the cited references fail to expressly or inherently disclose or make obvious the features that incorporate deploying an object with a criteria-specific blockchain associated with the first blockchain. Applicant’s interpretation of the reference has been noted; however, examiner respectfully disagrees. Grefen does not explicitly teach the claimed limitation but Hu discloses on Par. (0061) a blockchain operator that manages or organizes the data on the blockchain based on one or more pre-determined criteria such as an authorization based on members permissions to query, deploy or invoke the data. Hu describes on Par. (0031) the ordering of storage transactions based on permission that equates to the organizing of data in the blockchain based on one or more predetermined criteria. Examiner suggest further defining what the pre-determined criteria consists of to further enhance the scope of the claim. Hu  teaches on Par. (0060) the crawling of the blockchain to identify one or more transactions by describing a blockchain developer accessing the data and based on that access retrieving the user transaction information. Hu teaches on Par. (0078) crawling or accessing the blockchain corresponding to a pre-determined criteria such as rules of a smart contract. Hu further discloses on Par. (0066) the generating of criteria-specific blockchain object based on the identified transaction by generating a zero-knowledge proof data object that includes a transaction ID of the block in the blockchain. Hu discloses on Par. (0072) a transaction that is extracted that has input used to generate the zero-knowledge proof data object. Hu describes on Par. (0043) the deploying of the criteria-specific blockchain object by forwarding to an ordering node the object within the blockchain. Examiner understands the applicants perspective cited on page 12 paragraph 3 of the remarks filed on 06/29/2022 that Hu does not teach the deploying of blockchain object however Hu describes on Par. (0059-0061) the deploying of objects or chain code associated with API to other nodes such as auditors in the blockchain network. Examiner again suggest further defining what the criteria-specific blockchain object represents or what does it include to further enhance the scope of the claim. Therefore, the rejection is maintained.

Claim Rejections - 35 USC § 103


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 7, 10, 11-13, 16 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”) in further view of Hu et al. (U.S Pub. No. 20200322128, hereinafter referred to as “Hu”)

Regarding Independent Claim 1 (Currently Amended), Grefen teaches a blockchain communication system comprising: (Figure 1 label 12; blockchain communication system (audit Blok chain with data stream)), (Par. (0041-0042) “FIG. 1 shows an example of an audit blockchain labeled a “content stream” 12 because it includes a payload. The content stream 12 consists of a number of records B1, . . . , B4, S1, . . . , S3 and T1, T2. Each record consists [..] belonging to the data stream of the audit blockchain 12. The data stream is made up of any set of data to be saved for later audit, including for instance log files, data generated by an application”; blockchain communication system (audit blockchain with number of records))
 a memory; and (Par. (0141) “all records that are depicted above a horizontal line that intersects with B, have been created, i.e. written to memory or persistent storage, before B”; memory), (Par. (0044) “a record, such as B2 in FIG. 1, may be such that inner metadata 18, metadata 16, 18 and payload 14 may be contiguous areas of memory,”; memory)
one or more processors configured to execute instructions stored in the memory to perform steps comprising: (Par. (0015) “Moreover, such peripheral computing device typically has insufficient computational capacity, CPU power and memory, to run powerful security algorithms”; processing units (CPU) corresponding to memory to execute instruction (run the algorithms))
establishing a socket connection with a transaction manager of a remote device; (Par.(0136) “the Blockchain Manager 70 in FIG. 10, BM_MI and BM_P1, act cooperatively to enable the transfer of subsets of the blockchains that BM_P1 maintains, to BM_MI. The two components communicate by means of a shared network connection [..] any network protocol, such as serial, UDP, TCP/IP or a proprietary implementation. In any case, the implementation of the Blockchain Manager ensures that component BM_MI can reconstruct the audit blockchain from subsets sent by BM_P1 in presence of various network conditions”; establishing a socket connection ( communicate by means of a shared network connection [..] UDP, TCP/IP) with a transaction manager (Blockchain Manager)), (Par. (0006) “The sensor and control devices generate vast amounts of data that constitute significant value and typically the ability to audit such data is desirable. However, since such devices are usually deployed in insecure or remote location”; remote device (devices in remote locations)), (Par. (0075) “devices generally, and in particular peripheral devices are sensor devices in Internet of Things, IoT, installations, controllers in industrial equipment, such as robotics components, smartphones, tablets, wearable devices, controllers of medical equipment”; remote device (IoT devices corresponding to smartphones wearable devices etc.)
receiving, from the transaction manager, via the socket connection, event data; (Par. (0050) “record contains data pertaining to a configuration of sensor devices that measures the concentration of chemicals emitted by an industrial installation”; event data (record corresponding sensor data)), (Par. (0092-0093) “sets of records of the blockchain are forwarded to the management infrastructure (32). FIG. 4 shows a subset of a blockchain (40), consisting of records B1, . . . , B5, S1, . . . , S3 being forwarded to the management infrastructure [..] the management infrastructure 32, upon receipt of records of the blockchain”; receiving from a transaction manager event data (sets of records are forwarded [..] upon receipt of records)), (Par. (0133) “FIG. 10 shows a configuration consisting of a peripheral device P1, and a management infrastructure, MI. The Blockchain Manager 70 is a distributed infrastructure for the management of content streams of records. Blockchain Manager 70 consists of two components, BM_MI, active on management infrastructure MI,”; transaction manager (management infrastructure corresponding to Blockchain Manager)), (Par. (0078) “A management infrastructure may also include [..] measurement data collected by sensors, logging information about movements a robotics component takes, or state information generated by a controller associated with a sensor (e.g. pressure valve)”; transaction manager (management infrastructure of blockchain manager) corresponding event data (measurement data from sensors))
However Grefen does not explicitly teach determining, based on the received event data, a characteristic of a blockchain object; generating a blockchain object based on the determined characteristic and the received event data; and deploying the blockchain object to a blockchain, organizing data on the first blockchain based on one or more predetermined criteria; crawling the first blockchain to identify one or more transactions meeting the one or more predetermined criteria; generating a criteria-specific blockchain object based on the identified one or more transactions; and deploying the criteria-specific blockchain object to a criteria-specific blockchain associated with the first blockchain..
Wherein Hu teaches determining, based on the received event data, a characteristic of a blockchain object; (Par. (0039) “a committing node, an auditor, etc.) can determine whether the zero-knowledge proof satisfies the endorsement policy by running the zero-knowledge proof data object”; determining (determine), a characteristic of a blockchain object (endorsement policy of zero-knowledge proof data object)), (Par.(0056) “submit the transaction to the ordering node service 284 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting (i.e., did all peer nodes necessary for the transaction endorse the transaction).”; based on received event data (submitted transaction corresponding to characteristic of blockchain object (endorsement policy)), (Par. (0008) “an encrypted endorsement policy via application programming interface (API) calls to a chaincode of the blockchain, determining whether the zero-knowledge proof is valid based on the encrypted endorsement policy and a plurality of attributes of the zero-knowledge proof, and in response to determining the zero-knowledge proof is valid, storing the blockchain storage”; determining based on received event data (determining the zero-knowledge proof based on endorsement policy and a plurality of attributes)), (Par. (0063) “a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current state of a blockchain to determine whether the transaction is valid, and endorse the transaction (sign with a public key of the endorser node 414) and transmit an endorsement response 425 to the client node 410. In response, the client node 410 may generate a zero-knowledge proof in 430 for the endorsement. A further description of the zero-knowledge proof is further described with respect to FIG. 4B. In 440, the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418”; determining based on received event data (determine whether the transaction is valid [..] transmitted endorsement response) corresponding to blockchain object (zero-knowledge proof data object of blockchain)), (Par. (0038) “a zero-knowledge proof data object based on various components of the transaction (e.g., read/write set, transaction ID, chaincode ID, etc.), encrypted endorser responses, an encrypted endorsement policy, and a regulator's public key”; characteristics of a blockchain object (transaction ID, transaction, endorsement policy etc. of zero-knowledge proof data object))
generating the blockchain object based on the determined characteristic and the received event data; and (Par. (0063) “a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current state of a blockchain to determine whether the transaction is valid, and endorse the transaction (sign with a public key of the endorser node 414) and transmit an endorsement response 425 to the client node 410. In response, the client node 410 may generate a zero-knowledge proof in 430 for the endorsement. A further description of the zero-knowledge proof is further described with respect to FIG. 4B. In 440, the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418”; generating (creating) a blockchain object (zero-knowledge proof data object) based on determined characteristic and received event data (transaction data , endorsement response etc.)), (Par. (0043) “the endorsement policy using the regulator's public key and generate a zero-knowledge proof based on the transaction data, the encrypted endorser responses, the encrypted endorsement policy, and the regulator's public key to generate a zero-knowledge proof data object 132”; generating (to generate) a blockchain object (zero-knowledge proof data object) based on determine characteristics (encrypted endorsers responses, encrypted endorsement policy) and received event data (transaction data))
	deploying the blockchain object to a first blockchain. (Par. (0043) “to generate a zero-knowledge proof data object 132 which is then forwarded to the ordering node 125 for inclusion within the blockchain.”; deploying (forwarding) the blockchain object (zero-knowledge proof data object) to a blockchain (ordering node within the blockchain)), (Par. (0063) “the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418.”; deploying (transmitting) the blockchain object (zero-knowledge proof data object) to a blockchain (to an ordering node)), (Par. (0072) “and the extracted transaction data may be input into a zkSNARK program which generates a zero-knowledge proof data object of the endorsement. In some embodiments, the transmitting may further include transmitting the one or more encrypted responses and the public key of the blockchain regulator to the blockchain node for inclusion in the data block among the hash-linked chain of data blocks.”; deploying (transmitting) the blockchain object (zero-knowledge proof data object with encrypted responses and transaction) to a blockchain (to a blockchain in the data block))
organizing data on the blockchain based on one or more predetermined criteria;  (Par. (0061) “A blockchain network operator 328 manages member permissions, such as enrolling the regulator 326 as an “auditor” and the blockchain user 322 as a “client”. An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode.”; organize data (manages member) on the blockchain (blockchain network operator) based on one or more predetermined criteria (permissions)), (Par. (0031) “This process forms the ledger by ordering the storage transactions, as is necessary, for consistency. In various embodiments, a permissioned and/or a permissionless blockchain can be used.”; organizing data on the blockchain (ordering the storage transactions in ledger corresponding to permissions))
29crawling the blockchain to identify one or more transactions meeting the one or more predetermined criteria; (Par. (0060) “ blockchain developer [..] the developer 310 could use an out-of-band connection to access the data. In this example, the blockchain user 302 connects to the permissioned blockchain 304 through a peer node 314. Before proceeding with any transactions, the peer node 314 retrieves the user's enrollment and transaction certificates from a certificate authority 316, which manages user roles and permissions.”; crawling the blockchain (access the data) to identify one or more transaction (retrieves the user’s [..] transaction) meeting the one or more predetermined criteria (roles and permissions)), (Par. (0078) “a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.). In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities”; crawling the blockchain (accessing blockchain) corresponding to transaction and predetermined criteria (smart contract)), (Par. (0048) “The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger.”; rules corresponding to smart contract))
 	generating a criteria-specific blockchain object based on the identified one or more transactions; (Par. (0066) “to generate the zero-knowledge proof data object is a piece of code running on client's side that contains an algorithm to construct zero-knowledge proof [..] including read/write set, transaction ID”; generating criteria-specific blockchain object (zero-knowledge proof data object) based on the identified transaction (including transaction ID)), (Par. (0072) “and the extracted transaction data may be input into a zkSNARK program which generates a zero-knowledge proof data object of the endorsement.”; generating a criteria-specific blockchain object (generates a zero-knowledge proof data object) based on identified one or more transactions ( extracted transaction data [..] which generates a zero-proof knowledge data object))
 deploying the criteria-specific blockchain object to a criteria-specific blockchain; and (Par. (0043) “o generate a zero-knowledge proof data object 132 which is then forwarded to the ordering node 125 for inclusion within the blockchain.”; deploying (forwarded) the criteria-specific blockchain object (zero-knowledge proof data object) to a criteria-specific blockchain (forwarded to the ordering node [..] within the blockchain)), (Par. (0031) “a permissioned blockchain database provides secure interactions among a group of entities which share a common goal but which do not fully trust one another, such as businesses that exchange funds, goods, information, and the like.”; criteria-specific blockchain (permissioned blockchain)), (Par. (0059-0061) “stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 204-210”; deploying of the criteria-specific blockchain object (program application code that can be deployed as a transaction))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen to include determining a blockchain object based on the received event data, generating a blockchain object based on characteristics determined and received event data and deploying the blockchain object to a blockchain because of the analogous concept of communication in a blockchain network by collecting various transactions and information on various remote devices. Hu includes a process of determining a blockchain object based on event data that was received then generating a blockchain object based on characteristics that were determined that the event data to later deploy the blockchain object to a blockchain system. This is significant because before the blockchain object is created the user can determine or detect certain characteristics as well as received data, this ensures that once the blockchain object is deployed the contents are without risk, vulnerability, bugs or inaccuracies of any kind. This proves importance to IoT devices and data captured in correlation to environment/health safety, input fault/risk data. This helps promote a solution to transactional management on blockchains and lessens the burden on the system because by implementing a process that generates a blockchain object with determined event data before it is deployed to a blockchain the transactional management does not use the blockchain as its sole data source or replacement. This saves the user extensive development/customization times as well as expensive and time-consuming cost.
	The motivation for combining these references is because in the enterprise environment where blockchains are too difficult to implement and the concern of user’s privacy and integrity are in question the process of identifying the characteristics of a blockchain object and correlating received data before deployment become that much more important and in return securely stores pertinent data captured from IoT devices before being forward to a blockchain. Thus, the integrity of the system is maintained and the user is confident and assured high credibility in the accurate nature of the data. 

	Regarding Dependent Claim 2 (Original), the combination of Grefen and Hu teach the system of claim 1, Grefen further teaches the blockchain communication system of claim 1, 
wherein the determined characteristic comprises one or more of: a block length, a number of blocks, a number of transactions per block, a storage duration, and an encryption setting. (Par. (0049) “hash values of blockchain records by a trusted entity provide a mean for logging any stream of data, that is packetized in payloads of the records of the blockchain.”; records corresponding to block of blockchain), (Par. (0056) “the payload stripped record of a record, B, is denoted with _B. The payload stripped record corresponding to the genesis block at least contains its block of random data and also may contain the inner metadata segment or metadata”; record corresponding to block)), (Par. (0041) “The content stream 12 consists of a number of records B1, . . . , B4, S1, . . . , S3 and T1, T2. Each record consists of a payload 14, metadata 16, and inner metadata 18. A record may have a payload of length zero.”; determined characteristics comprises of a block length, number of blocks, number  transaction per block (number of records, length zero, and payload per record)), (Par. (0068) “A secondary blockchain may be associated with a data collection for a specific component, task, or user, the data stream typically having its own encryption”; encryption setting (data stream with encryption))

Regarding Dependent Claim 3 (Currently Amended), the combination of Grefen and Hu teach the system of claim 1, Grefen further teaches the blockchain communication system of claim 1, wherein the socket connection is a TCP/UDP socket configured to listen for data being pushed from the remote device. (Par. (0136) “The transfer of data between BM_P1 and BM_MI may use any network protocol, such as serial, UDP, TCP/IP or a proprietary implementation”; socket connection is TCP/UDP)), (Par. (0075) “sensor devices in Internet of Things, IoT, installations, controllers in industrial equipment, such as robotics components, smartphones,”; remote device (sensor device in IoT corresponding to smartphones)), (Par. (0193) “Sensor devices that measure intra-pipe pressure may generate alerts if the pressure exceeds a prescribed range and initiate an action with a control device that regulates a valve”; listen for data being pushed (sensor device corresponding to alerts)), (Examiner notes: In the instant application the specification reads on Par. (0033) that listening for data being pushed includes an alert notification of message, therefore it will be broadly and reasonably interpreted as such))


Regarding Dependent Claim 4 (Currently Amended), Grefen teaches the blockchain communication system of claim 1, wherein the steps further comprise (Par. (0015) “Moreover, such peripheral computing device typically has insufficient computational capacity, CPU power and memory, to run powerful security algorithms”; processing units (CPU) corresponding to memory to execute instruction (run the algorithms))
However Grefen does not explicitly teach transmitting data from the criteria-specific blockchain via one of: a broadcaster or a multi-caster.
Wherein Hu teaches transmitting data from the criteria-specific blockchain via one of: a broadcaster or a multi-caster. (Par. (0088) “When the ordering service 710 initializes a new data block 730, the new data block 730 may be broadcast to committing peers (e.g., blockchain nodes 711, 712, and 713)”; transmitting data from the criteria-specific blockchain via broadcaster (data block [...] may be broadcast to committing peers)), (Par. (0134) “For example, the capabilities of the system of the various figures can be performed by one or more of the modules or components described herein or in a distributed architecture and may include a transmitter, receiver or pair of both”; via broadcaster (include a transmitter, receiver or pair of both))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen because of the reasons discussed in independent claim 1 stated above.

Regarding Dependent Claim 7 (Original), Grefen does not explicitly teach the blockchain communication system of claim 4, wherein the one or more predetermined criteria comprises one or more of: timeframe, timestamp, device ID, event type, event name, and location.
Wherein Hu teaches the blockchain communication system of claim 4, wherein the one or more predetermined criteria comprises one or more of: timeframe, timestamp, device ID, event type, event name, and location. (Par. (0085) “accepts endorsed transactions, orders them into a block, and delivers the blocks to the committing peers. For example, the ordering service 710 may initiate a new block when a threshold of transactions has been reached, a timer times out, or another condition.”; predetermined criteria (transaction corresponding to permissions) comprises timeframe/timestamp (a timer times out)), (Par. (0059) “a transaction to the permissioned blockchain 304. In this example, the transaction can be a deploy, invoke, or query, and may be issued through a client-side application leveraging an SDK, directly through an API, etc. Networks may provide access to a regulator 306, such as an auditor. A blockchain network operator 308 manages member permissions, such as enrolling the regulator 306 as an “auditor” and the blockchain user 302 as a “client”.”; transaction corresponding to permissions (member permissions))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen because of the reasons discussed in independent claim 1 stated above.

Regarding Independent Claim 10 (Currently Amended), Grefen teaches a method of transmitting information on a blockchain, the method comprising: (Par. (0065) “Peripheral devices, management infrastructures, escrow services, and optionally network edge devices participate in a distributed implementation of a blockchain based audit mechanism. For instance, a peripheral computing device will send data that are designated for a possible later audit in blockchain format, and the management infrastructure will store them preserving the blockchain format. The distributed implementation of a blockchain”; transmitting information on a blockchain (send data that are designated [..] in blockchain)
establishing, ………, a socket connection with a transaction manager of a remote device; ((Par.(0136) “the Blockchain Manager 70 in FIG. 10, BM_MI and BM_P1, act cooperatively to enable the transfer of subsets of the blockchains that BM_P1 maintains, to BM_MI. The two components communicate by means of a shared network connection [..] any network protocol, such as serial, UDP, TCP/IP or a proprietary implementation. In any case, the implementation of the Blockchain Manager ensures that component BM_MI can reconstruct the audit blockchain from subsets sent by BM_P1 in presence of various network conditions”; establishing a socket connection ( communicate by means of a shared network connection [..] UDP, TCP/IP) with a transaction manager (Blockchain Manager)), (Par. (0006) “The sensor and control devices generate vast amounts of data that constitute significant value and typically the ability to audit such data is desirable. However, since such devices are usually deployed in insecure or remote location”; remote device (devices in remote locations)), (Par. (0075) “devices generally, and in particular peripheral devices are sensor devices in Internet of Things, IoT, installations, controllers in industrial equipment, such as robotics components, smartphones, tablets, wearable devices, controllers of medical equipment”; remote device (IoT devices corresponding to smartphones wearable devices etc.)
receiving, ……. from the transaction manager, via the socket connection, event data; (Par. (0050) “record contains data pertaining to a configuration of sensor devices that measures the concentration of chemicals emitted by an industrial installation”; event data (record corresponding sensor data)), (Par. (0092-0093) “sets of records of the blockchain are forwarded to the management infrastructure (32). FIG. 4 shows a subset of a blockchain (40), consisting of records B1, . . . , B5, S1, . . . , S3 being forwarded to the management infrastructure [..] the management infrastructure 32, upon receipt of records of the blockchain”; receiving from a transaction manager event data (sets of records are forwarded [..] upon receipt of records)), (Par. (0133) “FIG. 10 shows a configuration consisting of a peripheral device P1, and a management infrastructure, MI. The Blockchain Manager 70 is a distributed infrastructure for the management of content streams of records. Blockchain Manager 70 consists of two components, BM_MI, active on management infrastructure MI,”; transaction manager (management infrastructure corresponding to Blockchain Manager)), (Par. (0078) “A management infrastructure may also include [..] measurement data collected by sensors, logging information about movements a robotics component takes, or state information generated by a controller associated with a sensor (e.g. pressure valve)”; transaction manager (management infrastructure of blockchain manager) corresponding event data (measurement data from sensors))
However Grefen does not explicitly teach by a builder module of a computing system, the builder module comprising instructions running on one or more processors; by the builder module, determining, by the builder module, based on the received event data, a characteristic of a blockchain object;  generating, by the builder module, a blockchain object based on the determined characteristic and the received event data; and deploying, by the builder module, the blockchain object to a blockchain, organizing, by a crawler module of the computing system, data on the first blockchain based on one or more predetermined criteria, the crawler module comprising instructions running on one or more processors; crawling the first blockchain, by the crawler module of the computing system, to identify one or more transactions meeting the one or more predetermined criteria; generating, by the crawler module of the computing system, a criteria-specific blockchain object based on the identified one or more transactions; and deploying, by the building module of the computing system, the criteria-specific blockchain object to a criteria-specific blockchain associated with the first blockchain..
Wherein Hu teaches by a builder module of a computing system, (Par. (0038) “the client may build a zero-knowledge proof data object based on various components of the transaction”; builder module (client that builds object))
the builder module comprising instructions running on one or more processors; (Par. (0076) “the module 612, and the module 614 may include one or more computers, servers, processors, memories, and/or wireless communication devices. Further, the module 612 and the module 614 may be a same module.”; module with processor))
by the builder module (Par. (0038) “the client may build a zero-knowledge proof data object based on various components of the transaction”; builder module (client that builds object))
determining, by the builder module, based on the received event data, a characteristic of a blockchain object; (Par. (0039) “a committing node, an auditor, etc.) can determine whether the zero-knowledge proof satisfies the endorsement policy by running the zero-knowledge proof data object”; builder module (node corresponding to client) determining (determine), a characteristic of a blockchain object (endorsement policy of zero-knowledge proof data object)), (Par.(0056) “submit the transaction to the ordering node service 284 to update the ledger, the application determines if the specified endorsement policy has been fulfilled before submitting (i.e., did all peer nodes necessary for the transaction endorse the transaction).”; based on received event data (submitted transaction corresponding to characteristic of blockchain object (endorsement policy)), (Par. (0008) “an encrypted endorsement policy via application programming interface (API) calls to a chaincode of the blockchain, determining whether the zero-knowledge proof is valid based on the encrypted endorsement policy and a plurality of attributes of the zero-knowledge proof, and in response to determining the zero-knowledge proof is valid, storing the blockchain storage”; determining based on received event data (determining the zero-knowledge proof based on endorsement policy and a plurality of attributes)), (Par. (0063) “a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current state of a blockchain to determine whether the transaction is valid, and endorse the transaction (sign with a public key of the endorser node 414) and transmit an endorsement response 425 to the client node 410. In response, the client node 410 may generate a zero-knowledge proof in 430 for the endorsement. A further description of the zero-knowledge proof is further described with respect to FIG. 4B. In 440, the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418”; determining based on received event data (determine whether the transaction is valid [..] transmitted endorsement response) corresponding to blockchain object (zero-knowledge proof data object of blockchain)), (Par. (0038) “a zero-knowledge proof data object based on various components of the transaction (e.g., read/write set, transaction ID, chaincode ID, etc.), encrypted endorser responses, an encrypted endorsement policy, and a regulator's public key”; characteristics of a blockchain object (transaction ID, transaction, endorsement policy etc. of zero-knowledge proof data object))
generating, by the builder module, a blockchain object based on the determined characteristic and the received event data; and (Par. (0063) “a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current state of a blockchain to determine whether the transaction is valid, and endorse the transaction (sign with a public key of the endorser node 414) and transmit an endorsement response 425 to the client node 410. In response, the client node 410 may generate a zero-knowledge proof in 430 for the endorsement. A further description of the zero-knowledge proof is further described with respect to FIG. 4B. In 440, the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418”; generating (creating) a blockchain object (zero-knowledge proof data object) based on determined characteristic and received event data (transaction data , endorsement response etc.)), (Par. (0043) “the endorsement policy using the regulator's public key and generate a zero-knowledge proof based on the transaction data, the encrypted endorser responses, the encrypted endorsement policy, and the regulator's public key to generate a zero-knowledge proof data object 132”; generating (to generate) a blockchain object (zero-knowledge proof data object) based on determine characteristics (encrypted endorsers responses, encrypted endorsement policy) and received event data (transaction data))
deploying, by the builder module, the blockchain object to a blockchain. (Par. (0043) “to generate a zero-knowledge proof data object 132 which is then forwarded to the ordering node 125 for inclusion within the blockchain.”; deploying (forwarding) the blockchain object (zero-knowledge proof data object) to a blockchain (ordering node within the blockchain)), (Par. (0063) “the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418.”; deploying (transmitting) the blockchain object (zero-knowledge proof data object) to a blockchain (to an ordering node)), (Par. (0072) “and the extracted transaction data may be input into a zkSNARK program which generates a zero-knowledge proof data object of the endorsement. In some embodiments, the transmitting may further include transmitting the one or more encrypted responses and the public key of the blockchain regulator to the blockchain node for inclusion in the data block among the hash-linked chain of data blocks.”; deploying (transmitting) the blockchain object (zero-knowledge proof data object with encrypted responses and transaction) to a blockchain (to a blockchain in the data block)) (Examiner Notes: Therefore it will be broadly and reasonably interpreted that building module is a node in a blockchain performs the role of a data producer and the crawler node is an organizing or ordering node of a blockchain task with the role of arranging, assembling, ordering or organizing the data/transactions in the blockchain network.  Examiner suggest amending the claims to clarify what builder and crawler modules represent to eliminate confusion.)
organizing, by a crawler module of the computing system, data on the first blockchain based on one or more predetermined criteria, (Par. (0061) “A blockchain network operator 328 manages member permissions, such as enrolling the regulator 326 as an “auditor” and the blockchain user 322 as a “client”. An auditor could be restricted only to querying the ledger whereas a client could be authorized to deploy, invoke, and query certain types of chaincode.”; organize data (manages member) on the blockchain (blockchain network operator) based on one or more predetermined criteria (permissions)), (Par. (0031) “This process forms the ledger by ordering the storage transactions, as is necessary, for consistency. In various embodiments, a permissioned and/or a permissionless blockchain can be used.”; organizing data on the blockchain (ordering the storage transactions in ledger corresponding to permissions))
 the crawler module comprising instructions running on one or more processors; (Par. (0076) “the module 612, and the module 614 may include one or more computers, servers, processors, memories, and/or wireless communication devices. Further, the module 612 and the module 614 may be a same module.”; module with processor))
crawling the first blockchain, by the crawler module of the computing system, to identify one or more transactions meeting the one or more predetermined criteria; (Par. (0060) “ blockchain developer [..] the developer 310 could use an out-of-band connection to access the data. In this example, the blockchain user 302 connects to the permissioned blockchain 304 through a peer node 314. Before proceeding with any transactions, the peer node 314 retrieves the user's enrollment and transaction certificates from a certificate authority 316, which manages user roles and permissions.”; crawling the blockchain (access the data) to identify one or more transaction (retrieves the user’s [..] transaction) meeting the one or more predetermined criteria (roles and permissions)), (Par. (0078) “a common interface for accessing blockchain logic (e.g., smart contract 630 or other chaincode) and data (e.g., distributed ledger, etc.). In this example, the API gateway 662 is a common interface for performing transactions (invoke, queries, etc.) on the blockchain by connecting one or more entities”; crawling the blockchain (accessing blockchain) corresponding to transaction and predetermined criteria (smart contract)), (Par. (0048) “The smart contracts can themselves be used to identify rules associated with authorization and access requirements and usage of the ledger.”; rules corresponding to smart contract))
generating, by the crawler module of the computing system, a criteria-specific blockchain object based on the identified one or more transactions; and (Par. (0066) “to generate the zero-knowledge proof data object is a piece of code running on client's side that contains an algorithm to construct zero-knowledge proof [..] including read/write set, transaction ID”; generating criteria-specific blockchain object (zero-knowledge proof data object) based on the identified transaction (including transaction ID)), (Par. (0072) “and the extracted transaction data may be input into a zkSNARK program which generates a zero-knowledge proof data object of the endorsement.”; generating a criteria-specific blockchain object (generates a zero-knowledge proof data object) based on identified one or more transactions ( extracted transaction data [..] which generates a zero-proof knowledge data object))
deploying, by the building module of the computing system, the criteria-specific blockchain object to a criteria-specific blockchain associated with the first blockchain. (Par. (0043) “o generate a zero-knowledge proof data object 132 which is then forwarded to the ordering node 125 for inclusion within the blockchain.”; deploying (forwarded) the criteria-specific blockchain object (zero-knowledge proof data object) to a criteria-specific blockchain (forwarded to the ordering node [..] within the blockchain)), (Par. (0031) “a permissioned blockchain database provides secure interactions among a group of entities which share a common goal but which do not fully trust one another, such as businesses that exchange funds, goods, information, and the like.”; criteria-specific blockchain (permissioned blockchain)), (Par. (0059-0061) “stored program/application code 220 (e.g., chaincode, smart contracts, etc.) which can be created according to a customized configuration sought by participants and can maintain their own state, control their own assets, and receive external information. This can be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 204-210”; deploying of the criteria-specific blockchain object (program application code that can be deployed as a transaction))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen to include determining a blockchain object based on the received event data, generating a blockchain object based on characteristics determined and received event data and deploying the blockchain object to a blockchain because of the analogous concept of communication in a blockchain network by collecting various transactions and information on various remote devices. Hu includes a process of determining a blockchain object based on event data that was received then generating a blockchain object based on characteristics that were determined that the event data to later deploy the blockchain object to a blockchain system. This is significant because before the blockchain object is created the user can determine or detect certain characteristics as well as received data, this ensures that once the blockchain object is deployed the contents are without risk, vulnerability, bugs or inaccuracies of any kind. This proves importance to IoT devices and data captured in correlation to environment/health safety, input fault/risk data. This helps promote a solution to transactional management on blockchains and lessens the burden on the system because by implementing a process that generates a blockchain object with determined event data before it is deployed to a blockchain the transactional management does not use the blockchain as its sole data source or replacement. This saves the user extensive development/customization times as well as expensive and time-consuming cost.
	The motivation for combining these references is because in the enterprise environment where blockchains are too difficult to implement and the concern of user’s privacy and integrity are in question the process of identifying the characteristics of a blockchain object and correlating received data before deployment become that much more important and in return securely stores pertinent data captured from IoT devices before being forward to a blockchain. Thus, the integrity of the system is maintained and the user is confident and assured high credibility in the accurate nature of the data. 

Regarding Dependent Claims 11-13 and 16, claims 11-13 and 16 are method claims that address similar limitations to system claims 2-4 and 7 and the teachings of Grefen and Hu address all the limitations discussed in claims 2-4 and 7 and are thereby rejected under the same grounds. 

Regarding Dependent Claim 21 (New), Grefen does not explicitly teach the method of claim 10, wherein the deploying the criteria-specific blockchain object to the criteria specific blockchain is based on a consensus of a plurality of builder modules.
Wherein Hu teaches the method of claim 10, wherein the deploying the criteria-specific blockchain object to the criteria specific blockchain is based on a consensus of a plurality of builder modules. (Par. (0046) “These nodes participate in a number of activities, such as blockchain transaction addition and validation process (consensus). One or more of the blockchain nodes 204-210 may endorse transactions based on endorsement policy and may provide an ordering service for all blockchain nodes in the architecture 200. A blockchain node may initiate a blockchain authentication and seek to write to a blockchain immutable ledger stored in blockchain layer 216, [..] be deployed as a transaction and installed, via appending to the distributed ledger, on all blockchain nodes 204-210.”; deploying is based on a consensus of builder modules ( one or more nodes in a blockchain associated with a consensus for validation and deploying process)), (Par. (0031-0032) “o single peer can modify the database records without a consensus being reached among the distributed peers. For example, the peers may execute a consensus protocol to validate blockchain storage transactions, group the storage transactions into blocks, and build a hash chain over the blocks. This process forms the ledger by ordering the storage transactions, as is necessary, for consistency. In various embodiments, a permissioned and/or a permissionless blockchain can be used. In a public or permission-less blockchain, anyone can participate without a specific identity. Public blockchains often involve native cryptocurrency and use consensus based on various protocols [..] he transactions enter an ordering phase in which a consensus protocol is used to produce an ordered sequence of endorsed transactions grouped into blocks.”; consensus of a plurality of builder modules (consensus protocol))
 Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen because of the reasons discussed in independent claim 1 stated above.


Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”) and Hu et al. (U.S Pub. No. 20200322128, hereinafter referred to as “Hu”) in further view of Mondello et al. (U.S Pub. No. 20200313907, hereinafter referred to as “Mondello”)

	Regarding Dependent Claim 5 (Currently Amended), the combination of Grefen and Hu teach the system of claim 1, Grefen further teaches the blockchain communication system of claim 4, wherein the one or more processors are further configured to execute instructions stored in the memory to perform steps comprising: (Par. (0015) “Moreover, such peripheral computing device typically has insufficient computational capacity, CPU power and memory, to run powerful security algorithms”; processors (CPU) corresponding to memory to execute instruction (run the algorithms))
	However Grefen and Hu do not explicitly teach removing, from a memory location, the first blockchain.
	Wherein Mondello teaches removing, from a memory location, the first blockchain. (Par. (0156) “the host and/or memory associated with ID_1 may remove an older portion of the local ledger block chain 1324 to create vacancy in the memory as the local ledger block chain 1324 increases when more updates are generated by the authorized entity.”; removing (remove), from a memory (memory associated with [..] may remove) the blockchain (remove an older portion of the local ledger blockchain))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Mondello within the teachings of Grefen and Hu to include removing the blockchain from memory because of the analogous concept of transmitting data securely through a blockchain network. Mondello includes a process in which from the memory of the computing device the removal of a blockchain takes place. This is important because it allows the system to not store entire contents of the blockchain and allows the system to mitigate storing millions of outdated or possible compromised nodes or records. By removing the blockchain from memory redundant records that may delay or overload the blockchain network can be filtered out and allow the system to incorporate only the up to day nodes/records rather than out dated ones. This allows the user have high confidence and credibility that the information stored is not only accurate and trusted but periodically filtered with up to date versions and records. This in return eliminates or lessens the likelihood of malware attacks, compromise/ susceptibility due to vulnerability caused because of the large number of old or redundant records. This leads to a more efficient, effective and secure storage system with high integrity. 

	Regarding Dependent Claim 14 (Currently Amended), claim 14 is a method claim that recites similar limitations to the system of claim 5 and the teachings of Grefen, Hu and Mondello address all the limitations discussed in claim 5 and are thereby rejected under the same grounds.

Claims 6 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”) and Hu et al. (U.S Pub. No. 20200322128, hereinafter referred to as “Hu”) in further view of Ludin et al. (U.S Pub. No. 20210209885, hereinafter referred to as “Ludin”)

Regarding Dependent Claim 6 (Currently Amended , the combination of Grefen and Hu teach the system of claim 1, Grefen further teaches the blockchain communication system of claim 4, wherein the one or more processors are further configured to execute instructions stored in the memory to perform steps comprising: (Par. (0015) “Moreover, such peripheral computing device typically has insufficient computational capacity, CPU power and memory, to run powerful security algorithms”; processors(CPU) corresponding to memory to execute instruction (run the algorithms))
However Grefen and Hu do not explicitly teach publishing data from the criteria-specific blockchain via one or more web sockets or one or more TCP/UDP sockets.
Wherein Ludin teaches publishing data from the criteria-specific blockchain via one or more web sockets or one or more TCP/UDP sockets. (Par. (0122) “a new transaction is to be performed, it is published on the network referencing the last outgoing transaction performed on the account, all validated incoming transactions that so far has not been confirmed as received”; publishing data (transaction is published on network)), (Par. (0153-0154) “n additional validator is low in the network, the number of connections open will increase by one for every additional validator since all data is sent directly to all other validators. To release the strain on the number of connections open [..] to use UDP instead of TCP for reducing the need of open socket connections. “; on one or more TCP/UDP sockets (network corresponding to UDP socket connections)), (Par. (0016) “combining the novel distributed ledger with the novel decentralized exchange and its monetary policies, a fully decentralized cryptocurrency can be made eliminating the drawbacks of existing cryptocurrencies and creating an environmentally friendly and less volatile currency with fast transaction speeds.”; criteria-specific blockchain (distributed ledger with monetary policies)) 
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Ludin within the teachings of Grefen and Hu to include publishing data from the criteria-specific blockchain via one or more TCP/UDP sockets because of the analogous concept of securely transmitting data through a blockchain network. Ludin includes a process that implements a publishing of data from the criteria-specific blockchain via a TCP/UDP sockets. This is important because by publishing the data through those socket connections multiple peers or nodes in the blockchain can be aware of a successfully authenticated data and be able to identify accurate/valid information. This promotes a consensus protocol that securely protects the blockchain network from risk, impersonation or forgery because by publishing the data through those socket connections the user can be assured confidently and with high credibility that the data is validated. This proves importance to sensor readings from IoT devices that record and measure environment as well as health and safety factors of the user.

	Regarding Dependent Claim 15 (Original), claim 15 is a method claim that recites similar limitations to the system of claim 6 and the teachings of Grefen, Hu and Ludin address all the limitations discussed in claim 6 and are thereby rejected under the same grounds.

Claims 8, 17 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”) and Hu et al. (U.S Pub. No. 20200322128, hereinafter referred to as “Hu”) in further view of Brooks et al. (U.S Pub. No. 20190014183, hereinafter referred to as “Brooks”)

Regarding Dependent Claim 8 (Currently Amended), the combination of Grefen and Hu teach the system of claim 1, Grefen further teaches the blockchain communication system of claim 1, wherein the one or more processors are further configured to execute instructions stored in the memory to perform steps comprising: (Par. (0015) “Moreover, such peripheral computing device typically has insufficient computational capacity, CPU power and memory, to run powerful security algorithms”; processing units (CPU) corresponding to memory to execute instruction (run the algorithms))
However Grefen does not explicitly teach establishing a second socket connection with a second transaction manager of a second remote device; and receiving, from the second transaction manager, via the socket connection, event data of the second remote device; wherein the generating of the blockchain object is based on the determined characteristic, the received event data from the remote device, and the received event data of the second remote device.
Wherein Hu teaches wherein the generating of the blockchain object is based on the determined characteristic, the received event data from the remote device, and the received event data of the second remote device. (Par. (0063) “a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current state of a blockchain to determine whether the transaction is valid, and endorse the transaction (sign with a public key of the endorser node 414) and transmit an endorsement response 425 to the client node 410. In response, the client node 410 may generate a zero-knowledge proof in 430 for the endorsement. A further description of the zero-knowledge proof is further described with respect to FIG. 4B. In 440, the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418”; generating (creating) a blockchain object (zero-knowledge proof data object) based on determined characteristic and received event data (transaction data , endorsement response etc.)), (Par. (0043) “the endorsement policy using the regulator's public key and generate a zero-knowledge proof based on the transaction data, the encrypted endorser responses, the encrypted endorsement policy, and the regulator's public key to generate a zero-knowledge proof data object 132”; generating (to generate) a blockchain object (zero-knowledge proof data object) based on determine characteristics (encrypted endorsers responses, encrypted endorsement policy) and received event data (transaction data)), (Par. (0075) “the module 614 may include one or more computers, servers, processors, memories, and/or wireless communication devices”; from a remote device / of the second remote device (one or more wireless communication devices)), (Par. (0077) “a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.”; of the second remote device (one or more user devices corresponding to communication/session))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen to include generating the blockchain object based on the determined characteristic, the received event data from the remote device, and the received event data of the second remote device because of the analogous concept of communication in a blockchain network by collecting various transactions and information on various remote devices. Hu includes a process of generating of the blockchain object based on the determined characteristic, the received event data from the remote device, and the received event data of the second remote device. This is significant because before the blockchain object is created the user can determine or detect certain characteristics as well as received data, this ensures that once the blockchain object is deployed the contents are without risk, vulnerability, bugs or inaccuracies of any kind. This proves importance to IoT devices and data captured in correlation to environment/health safety, input fault/risk data. This helps promote a solution to transactional management on blockchains and lessens the burden on the system because by implementing a process that generates a blockchain object with determined event data before it is deployed to a blockchain the transactional management does not use the blockchain as its sole data source or replacement. This saves the user extensive development/customization times as well as expensive and time-consuming cost.
	The motivation for combining these references is because in the enterprise environment where blockchains are too difficult to implement and the concern of user’s privacy and integrity are in question the process of identifying the characteristics of a blockchain object and correlating received data before deployment become that much more important and in return securely stores pertinent data captured from IoT devices before being forward to a blockchain. Thus, the integrity of the system is maintained and the user is confident and assured high credibility in the accurate nature of the data. 
	However Grefen and Hu do not explicitly teach establishing a second socket connection with a second transaction manager of a second remote device; and receiving, from the second transaction manager, via the socket connection, event data of the second remote device.
	Wherein Brooks teaches establishing a second socket connection with a second transaction manager of a second remote device; and (Figure 2 labels 12, 22, 14, 16, 18; a second secured socket connection (16,18) with a second transaction manager (connection manager 22)), (Par. (0031) “Connection manager 12 of the first system 10 comprises an enhanced socket handler 60 in addition to a socket status monitor 50. Similarly, connection manager 22 of the second system comprises an enhanced socket handler 62, which may be in addition to a socket status monitor (not shown). As shown in FIG. 2, connection manager 12 of first system 10 uses enhanced socket handler 60 to establish a third socket 18 and connection manager 22 of second system 20 uses enhanced socket handler 62 to establish a third socket”; establishing a second socket connection (establish a third socket 18) with a second transaction manager (connection manager 22) of a second remote device (of second system)), (Par. (0020) “a connection for the transfer or data from one transaction processing system node to another transaction processing system node may comprise two sockets, a primary socket and a secondary socket, at each node of the connection. Data for transfer from the first transaction processing system to the other system is allocated to one of the sockets”; second socket connection with a second transaction manager (connection of one transaction to another transaction with primary and secondary socket)), (Par. (0004) “The connection manager is configured to initiate a process for establishing a new connection pipe of a socket-based connection between the first device and a second device. The new connection pipe is a replacement for an existing connection pipe that is accessed by a respective existing socket at each of the first and second devices.”; second secure socket connection and transaction manager corresponding to second remote device (first and second devices)), (Par. (0039) “The identifier (e.g., socket token) may enable the remote component or device to identify its complementary socket or partner socket and suspend use thereof”; second remote device (remote component or device))
receiving, from the second transaction manager, via the socket connection, event data of the second remote device; (Par. (0028) “second system 20 comprises a connection manager 22 for managing connections 30. In the example shown in FIG. 1, second system 20 receives data from first system 10 over a socket-based connection 30 via two sockets, a primary socket 24 and a secondary socket 26”; receiving (receives) from the second transaction manager (second system with connection manager) via socket connection (over a socket-based connection) event data (receives data)), (Par. (0027) “data relating to transaction processing tasks 40 (herein referred to simply as “tasks”) scheduled for transfer from first system 10 to second system 20 to a session associated with either the primary socket 14 or the secondary socket 16.”; event data (data relating to transaction or tasks))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brooks within the teachings of Grefen and Hu to include establishing a second socket connection with a second transaction manager of a second remote device as well as receiving event data of a second remote device from a second transaction manager because of the analogous concept of secure transfer of data through TCP/UDP network communication. Brooks includes a process that implements a second socket connection in communication with a second transaction manager of a second remote device that is receiving event data. This is important because by utilizing a second socket connection is provides the system an extra layer of protection from possible compromise, modification or forgery. It discourages unauthorized users attempting to intercept that because of the multiple socket connections as well as another entity or component receiving and managing various transaction or data. This proves importance in the field of IoT remote devices of users that records sensor readings of environmental factors as well as well and safety measurements of multiple user in transit. By implementing multiple transactions managers and socket connection the user can have high credibility and assurance that the data transmitted is authentic and less likely to be at risk or harm of alteration.

	Regarding Dependent Claim 17 (Original), claim 17 is a method claim that recites similar limitations to the system of claim 8 and the teachings of Grefen, Hu and Brooks address all the limitations discussed in claim 8 and are thereby rejected under the same grounds.

Regrading Dependent Claim 19 (Currently Amended), Grefen teaches a method comprising: establishing, …….., a first socket connection with a first transaction manager of a first remote device; (Par.(0136) “the Blockchain Manager 70 in FIG. 10, BM_MI and BM_P1, act cooperatively to enable the transfer of subsets of the blockchains that BM_P1 maintains, to BM_MI. The two components communicate by means of a shared network connection [..] any network protocol, such as serial, UDP, TCP/IP or a proprietary implementation. In any case, the implementation of the Blockchain Manager ensures that component BM_MI can reconstruct the audit blockchain from subsets sent by BM_P1 in presence of various network conditions”; establishing a socket connection ( communicate by means of a shared network connection [..] UDP, TCP/IP) with a transaction manager (Blockchain Manager)), (Par. (0006) “The sensor and control devices generate vast amounts of data that constitute significant value and typically the ability to audit such data is desirable. However, since such devices are usually deployed in insecure or remote location”; remote device (devices in remote locations)), (Par. (0075) “devices generally, and in particular peripheral devices are sensor devices in Internet of Things, IoT, installations, controllers in industrial equipment, such as robotics components, smartphones, tablets, wearable devices, controllers of medical equipment”; remote device (IoT devices corresponding to smartphones wearable devices etc.)
However Grefen does not teach by a builder module of a computing system receiving, by the builder module from the first transaction manager, via the first socket connection, first event data of the first remote device; receiving, by the builder module from the second transaction manager, via the second socket connection, event data of the second remote device; determining, by the builder module, based on at least one of the received event data of the first remote device and the received event data of the second remote device, a characteristic of a blockchain object; generating, by the builder module, a blockchain object based on the determined characteristic, the first event data, and the second event data; and deploying, by the builder module, the blockchain object to a blockchain.
Wherein Hu teaches by a builder module of a computing system (Par. (0038) “the client may build a zero-knowledge proof data object based on various components of the transaction”; builder module (client that builds object))
by the builder module (Par. (0038) “the client may build a zero-knowledge proof data object based on various components of the transaction”; builder module (client that builds object))
	33determining, by the builder module, based on at least one of the received event data of the first remote device and the received event data of the second remote device, a characteristic of a blockchain object;  (Par. (0043) “the endorsement policy using the regulator's public key and generate a zero-knowledge proof based on the transaction data, the encrypted endorser responses, the encrypted endorsement policy, and the regulator's public key to generate a zero-knowledge proof data object 132”; a characteristic of a blockchain object (zero-knowledge proof data object) based on received first and second event data (encrypted endorsers responses, encrypted endorsement policy) and received event data (transaction data)), Par. (0038) “the client may build a zero-knowledge proof data object based on various components of the transaction”; builder module (client that builds object)) (Par. (0008) “determining whether the zero-knowledge proof is valid based on the encrypted endorsement policy and a plurality of attributes of the zero-knowledge proof, and in response to determining the zero-knowledge proof is valid, storing the blockchain storage request within a data section of a data block on the blockchain”; determining based on received first and second event data (attributes and encrypted endorsement policy)), (Par. (0033) “can receive client submitted transactions, commit the transactions and maintain a state and a copy of the ledger of blockchain transactions.”; received first and second event data (receive submitted transactions)), (Par. (0038) “an endorser node to endorse/validate a transaction while not revealing their identity or the identity of an endorsement policy that is adhered to by the blockchain. Endorser nodes may validate and sign transactions [..] build a zero-knowledge proof data object based on various components of the transaction (e.g., read/write set, transaction ID, chaincode ID, etc.), encrypted endorser responses, an encrypted endorsement policy, and a regulator's public key”; determining based on received first and second event data (transactions being validated) a characteristic of a blockchain object (building of zero-knowledge proof data object based on various components of transaction)), (Par. (0075) “the module 614 may include one or more computers, servers, processors, memories, and/or wireless communication devices”; a first remote device / of the second remote device (one or more wireless communication devices)), (Par. (0077) “a communication session, an asset transfer session or a process or procedure that is driven by a smart contract 630 which explicitly identifies one or more user devices 652 and/or 656.”; of the first and second remote devices (one or more user devices corresponding to communication/session))
generating, by the builder module, a blockchain object based on the determined characteristic, the first event data, and the second event data; and (Par. (0063) “a blockchain storage request) is proposed by a client node 410 to an endorser node 412. The endorser node 412 may simulate the transaction against a current state of a blockchain to determine whether the transaction is valid, and endorse the transaction (sign with a public key of the endorser node 414) and transmit an endorsement response 425 to the client node 410. In response, the client node 410 may generate a zero-knowledge proof in 430 for the endorsement. A further description of the zero-knowledge proof is further described with respect to FIG. 4B. In 440, the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418”; generating (creating) a blockchain object (zero-knowledge proof data object) by a builder module (client node) based on determined characteristic and received first and second event data (transaction data , endorsement response etc.)), Par. (0043) “the endorsement policy using the regulator's public key and generate a zero-knowledge proof based on the transaction data, the encrypted endorser responses, the encrypted endorsement policy, and the regulator's public key to generate a zero-knowledge proof data object 132”; generating (to generate) a blockchain object (zero-knowledge proof data object) based on determine characteristics (encrypted endorsers responses, encrypted endorsement policy) and received first and second event data (transaction data, response, endorsement policy)),
deploying, by the builder module, the blockchain object to a blockchain (Par. (0043) “to generate a zero-knowledge proof data object 132 which is then forwarded to the ordering node 125 for inclusion within the blockchain.”; deploying (forwarding) the blockchain object (zero-knowledge proof data object) to a blockchain (ordering node within the blockchain)), (Par. (0063) “the client node 410 may transmit the zero-knowledge proof data object along with elements used to create the zero-knowledge proof data object which can include the transaction data, the encrypted endorsement responses, and a regulator's public key to an ordering node 418.”; deploying (transmitting) the blockchain object (zero-knowledge proof data object) to a blockchain (to an ordering node)), (Par. (0072) “and the extracted transaction data may be input into a zkSNARK program which generates a zero-knowledge proof data object of the endorsement. In some embodiments, the transmitting may further include transmitting the one or more encrypted responses and the public key of the blockchain regulator to the blockchain node for inclusion in the data block among the hash-linked chain of data blocks.”; deploying (transmitting) the blockchain object (zero-knowledge proof data object with encrypted responses and transaction) to a blockchain (to a blockchain in the data block))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen because of the reasons discussed in claim 8 stated above.
	However Grefen and Hu do not explicitly teach establishing, ….., a second socket connection with a second transaction manager of a second remote device; receiving, ….. from the first transaction manager, via the first socket connection, first event data of the first remote device, receiving, …. from the second transaction manager, via the second socket connection, event data of the second remote device; 
	Wherein Brooks teaches establishing, ….., a second socket connection with a second transaction manager of a second remote device; (Figure 2 labels 12, 22, 14, 16, 18; a second secured socket connection (16,18) with a second transaction manager (connection manager 22)), (Par. (0031) “Connection manager 12 of the first system 10 comprises an enhanced socket handler 60 in addition to a socket status monitor 50. Similarly, connection manager 22 of the second system comprises an enhanced socket handler 62, which may be in addition to a socket status monitor (not shown). As shown in FIG. 2, connection manager 12 of first system 10 uses enhanced socket handler 60 to establish a third socket 18 and connection manager 22 of second system 20 uses enhanced socket handler 62 to establish a third socket”; establishing a second socket connection (establish a third socket 18) with a second transaction manager (connection manager 22) of a second remote device (of second system)), (Par. (0020) “a connection for the transfer or data from one transaction processing system node to another transaction processing system node may comprise two sockets, a primary socket and a secondary socket, at each node of the connection. Data for transfer from the first transaction processing system to the other system is allocated to one of the sockets”; second socket connection with a second transaction manager (connection of one transaction to another transaction with primary and secondary socket)), (Par. (0004) “The connection manager is configured to initiate a process for establishing a new connection pipe of a socket-based connection between the first device and a second device. The new connection pipe is a replacement for an existing connection pipe that is accessed by a respective existing socket at each of the first and second devices.”; second secure socket connection and transaction manager corresponding to second remote device (first and second devices)), (Par. (0039) “The identifier (e.g., socket token) may enable the remote component or device to identify its complementary socket or partner socket and suspend use thereof”; second remote device (remote component or device)) 
 receiving, ….. from the first transaction manager, via the first socket connection, first event data of the first remote device; (Figure 2 labels 10, 12 14, 16; receiving from the first transaction manager (connection manager 12) via first socket connection (14,16) of the first remote device (10)), (Par. (0020) “the transfer or data from one transaction processing system node to another transaction processing system node may comprise two sockets, a primary socket and a secondary socket,”; event data (data corresponding to transaction on socket connection)), (Par. (0038) “Various suitable process may be used to establish a replacement pipe of the socket-based connection to a remote component or device.”; remote device)), (Par. (0031) “the communication of data from a first transaction processing system 10 (“System 1”) to a second transaction processing system 20 (“System 2”) when the primary socket 14 of the first system 10 [..] connection manager 12 of first system 10 uses enhanced socket handler 60 to establish a third socket 18 and connection manager 22 of second system 20 uses enhanced socket handler 62 to establish a third socket”; from the first transaction manager (first transaction processing system with connection manager))
receiving, …. from the second transaction manager, via the second socket connection, event data of the second remote device;  (Par. (0028) “second system 20 comprises a connection manager 22 for managing connections 30. In the example shown in FIG. 1, second system 20 receives data from first system 10 over a socket-based connection 30 via two sockets, a primary socket 24 and a secondary socket 26”; receiving (receives) from the second transaction manager (second system with connection manager) via socket connection (over a socket-based connection) event data (receives data)), (Par. (0027) “data relating to transaction processing tasks 40 (herein referred to simply as “tasks”) scheduled for transfer from first system 10 to second system 20 to a session associated with either the primary socket 14 or the secondary socket 16.”; event data (data relating to transaction or tasks)), (Par. (0033) “a first system sends an [..]message to a second system, including a request to change the number of connection pipes on an established socket-based connection between the first system and the second system. The second system sends [..]  message to the first system”; from the second transaction manager (second system with connection manager)) (Examiner Notes: Therefore it will be broadly and reasonably interpreted that building module is a node in a blockchain performs the role of a data producer and the crawler node is an organizing or ordering node of a blockchain task with the role of arranging, assembling, ordering or organizing the data/transactions in the blockchain network.  Examiner suggest amending the claims to clarify what builder and crawler modules represent to eliminate confusion.)
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Brooks within the teachings of Grefen and Hu because of the reasons discussed in claim 8 stated above.
 
	Regarding Dependent Claim 20 (Currently Amended), Grefen teaches by the crawler module of the computing system (Par. (0057) “The ordering node 284 does not need to inspect the entire content of a transaction in order to perform its operation, instead the ordering node 284 may simply receive transactions from all channels in the network, order them chronologically by channel, and create blocks of transactions per channel.”; organizing by a crawler module (ordering node orders transactions chronologically)
 to one or more socket connections. (Par.(0136) “the Blockchain Manager 70 in FIG. 10, BM_MI and BM_P1, act cooperatively to enable the transfer of subsets of the blockchains that BM_P1 maintains, to BM_MI. The two components communicate by means of a shared network connection [..] any network protocol, such as serial, UDP, TCP/IP or a proprietary implementation. In any case, the implementation of the Blockchain Manager ensures that component BM_MI can reconstruct the audit blockchain from subsets sent by BM_P1 in presence of various network conditions”; establishing a socket connection ( communicate by means of a shared network connection [..] UDP, TCP/IP) with a transaction manager (Blockchain Manager))
	However Grefen does not teach transmitting data, ….., from the criteria-specific blockchain.
	Wherein Hu teaches transmitting data, ……., from the criteria-specific blockchain (Par. (0031) “a permissioned blockchain database provides secure interactions among a group of entities which share a common goal but which do not fully trust one another, such as businesses that exchange funds, goods, information, and the like.”; criteria-specific blockchain (permissioned blockchain)), (Par. (0048) “The blockchain architecture configuration of FIG. 2A may process and execute program/application code 220 via one or more interfaces exposed, and services provided, by blockchain platform 212. The code 220 may control blockchain assets. For example, the code 220 can store and transfer data”; transmitting data (transfer data) from criteria-specific blockchain (the blockchain [..] may process))
	Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Hu within the teachings of Grefen and Brooks because of the reasons discussed in claim 8 stated above.

Claims 9 and 18 and is/are rejected under 35 U.S.C. 103 as being unpatentable over  Grefen et al. (U.S Pub. No. 20170163733, hereinafter referred to as “Grefen”) and Hu et al. (U.S Pub. No. 20200322128, hereinafter referred to as “Hu”) in further view of Gold et al. (U.S Pub. No. 20190297134, hereinafter referred to as “Gold”)

Regarding Dependent Claim 9 (Currently Amended), the combination of Grefen and Hu do not explicitly teach the blockchain communication system of claim 1, wherein the remote device is a sensor device, and wherein the generating of the blockchain object is performed in a manner agnostic to an identity of the sensor device.
Wherein Gold teaches the blockchain communication system of claim 1, wherein the remote device is a sensor device, and (Par. (0077) “Certain embodiments of the present invention may use encryption to secure the transfer of information. Other embodiments my utilize blockchain or similar records and associated methods.”; blockchain communication system (utilize blockchain)), (Par. (0007) “a method of the present invention includes the steps of: 1) a mobile device (being NFC equipped) being brought into physical proximity (e.g., within ten centimeters) [..] the mobile device then presenting a relevant remote control user interface that is capable of receiving input from a user relating to a desired action (by the user) at the object, 3) the mobile device remote control user interface receiving input [..] such as may be sensed my sensors associated with a mobile device); or limiting inputs at the mobile device, or actions at the remotely controllable object”; remote device (mobile/remote device) is a sensor device (sensors associated with mobile device))
wherein the generating of the blockchain object is performed in a manner agnostic to an identity of the sensor device. (Par. (0073) “may generate a code, including but not limited a device or an object. [..] a code may also simply be displayed on one element of the invention (e.g., an object) and manually entered by a user at another element of the invention (e.g., a device). Codes, in addition to being generated identifiers (e.g., a randomly generated or unique alphanumeric identifier), may also be natural attributes of an object (whether or not unique to a specific object or class of objects) that may be determined by a device or other sensor of the invention, for example. Such identifying attributes may be visual, audible, olfactory or mechanical (e.g., relating to operation or movement) in nature, as examples. A code associated with an object may also be generated, or an object identified”; generating of the blockchain object (generated code/object) is performed in a manner agnostic to the identity of the sensor device (codes being generated in addition to identifiers that may be determined by a device or other sensor)), (Examiner notes: Examiner broadly and reasonably interprets the limitation “a manner agnostic” to be the generation of a blockchain object being associated with an identity or identifier of the sensor device as well as being compatible with many types identities.))
Therefore, it would have been obvious before the effective filing date of the claimed invention to combine the teachings of Gold within the teachings of Grefen and Hu to include a sensor device and the generating of a blockchain object is performed in an agnostic manner to the identity of the sensor device because of the analogous concept of remote devices communicating in a blockchain network. Gold includes a process in which a sensor device is used in a way that the creation of a blockchain object is performed in an agnostic manner to the identity of the sensor device. This is important because it allows the user to be able to identify where the data comes as well as an indication that is blockchain object is compatible with many identities or many types of identities. This proves important in the realm of IoT sensor devices and have the creation of the blockchain object to be able to be flexible and that can work with as well as recognize different types of users/identities. This further enhances the blockchain network and does not limit the blockchain object once deployed to be only compatible with one type of identity but to be able to recognize multiple. 


Regarding Dependent Claim 18 (Currently Amended), claim 18 is a method claim that recites similar limitations to the system of claim 9 and the teachings of Grefen, Hu and Gold address all the limitations discussed in claim 9 and are thereby rejected under the same grounds.




Relevant Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

LIU; Xun (U.S Pub. No. 20200374133) “BLOCKCHAIN GENERATION METHOD AND SYSTEM, AND RELATED DEVICE”. Considered this reference because it addressed the use of a blockchain network and generating a blockchain object based on the characteristics of a permissions and access policies associated with received data.

KWAK; Minsung. (U.S Pub. No. 20210119853) “APPARATUS AND METHOD FOR TRANSMITTING OR RECEIVING BROADCAST SIGNAL”. Considered this application because it relates to the use of socket connections of UDP/ TCP and the transmission of event data.

Rigotti; Alberto (U.S Pub.  No. 20200394531) “HANDLING OF DISTRIBUTED LEDGER OBJECTS AMONG TRUSTED AGENTS THROUGH COMPUTATIONAL ARGUMENTATION AND INFERENCE IN THE INTEREST OF THEIR MANAGERS”. Considered this application because it addressed a distributed ledger with event data associated with tasks and actions of the device and generating objects based on the actions received.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Applicants are encouraged to take advantage of the After Final Consideration Pilot 2.0 (AFCP 2.0) which authorizes non-production time for consideration of responses filed after a final rejection. The purpose of the pilot is to compact prosecution of the case. The request must include 1) A signed AFCP request form (PTO/SB/434 or equivalent) that includes a statement that applicant is requesting consideration under the AFCP; 2) An amendment to at least one independent claim that does not broaden the scope of the independent claim in any aspect; and 3) A statement that applicant is willing and available to participate in any interview initiated by the examiner concerning the present response.  In the limited amount of non-production time if the examiner’s consideration of a proper AFCP 2.0 request and response does not result in a determination that all pending claims are in condition for allowance, the examiner will request an interview with the applicant to discuss the response. For more info, please visit http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASSAN A HUSSEIN whose telephone number is (571)272-3554. The examiner can normally be reached on 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eleni Shiferaw can be reached on (571)272-3867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.A.H./           Examiner, Art Unit 2497                                                                                                                                                                                             
/ELENI A SHIFERAW/Supervisory Patent Examiner, Art Unit 2497